                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

   UNITED STATES OF AMERICA                             )
                                                        ) Case No. 1:07-cr-084-CLC-SKL-023
                                                        )
   v.                                                   )
                                                        )
                                                        )
   THOMAS E. MORROW                                     )


                                  MEMORANDUM AND ORDER

          THOMAS E. MORROW, (“Defendant”) appeared for a hearing on February 23, 2021, in
   accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition for a
   Warrant for an Offender Under Supervision (“Petition”) in the above matter.

           Defendant was placed under oath and informed of his constitutional rights. It was
   determined that Defendant wished to be represented by an attorney and he qualified for appointed
   counsel. Federal Defender Services of Eastern Tennessee was appointed to represent Defendant.
   It was also determined that Defendant had been provided with and reviewed with counsel a copy
   of the Petition.

           The Government moved that Defendant be detained without bail pending his revocation
   hearing before U.S. District Judge Curtis L. Collier. Defendant waived his right to a preliminary
   hearing, but requested a detention hearing, which was held. During the detention hearing both
   parties presented their respective evidence, proffers, and/or arguments, which were fully
   considered by the Court. The Court makes the following findings:

           (1)     Based upon the Petition and waiver of preliminary hearing, the Court finds there is
   probable cause to believe Defendant has committed violations of his condition of supervised
   release as alleged in the Petition.

           (2)    Also as addressed in detail during the detention hearing, and pursuant to Fed. R.
   Crim. P. 32.1(a)(6), the Court further finds Defendant has not carried his burden to establish by
   clear and convincing evidence that he will not fail to appear and/or pose a danger to any other
   person or to the community if released.

          Accordingly, it is ORDERED that:

          (1) Defendant shall appear for a revocation hearing before U.S. District Judge Collier.




Case 1:07-cr-00084-CLC-SKL Document 1408 Filed 02/26/21 Page 1 of 2 PageID #: 4119
        (2) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
        his revocation hearing before Judge Collier is GRANTED.

        (3) The U.S. Marshal shall transport Defendant to an in-person revocation hearing before
        District Judge Collier at 2:00 p.m. on Wednesday, April 7, 2021.

        SO ORDERED.

        ENTER.                              s/fâátÇ ^A _xx
                                            SUSAN K. LEE
                                            UNITED STATES MAGISTRATE JUDGE




                                               2

Case 1:07-cr-00084-CLC-SKL Document 1408 Filed 02/26/21 Page 2 of 2 PageID #: 4120
